DETAILED ACTION
This action is responsive to communication filed on 10/10/2022. The current pending claims are 1 – 20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the curved wall of the rim" in line 6.  Neither a curved wall nor a rim have been previously presented in claim 11; there is insufficient antecedent basis for this limitation in the claim. Changing “the” to –a— would overcome this rejection. Claims 12 – 17 will inherit this same issue since they depend from the rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 5, 8, 10 – 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 229,326 (hereinafter Maddock) in view of US Patent 6,675,399 (hereinafter Tomita).
Regarding claim 1, Maddock shows a toilet assembly (fig. 1) comprising a toilet body defining: a toilet bowl (A); a rim area (near a) disposed along an upper edge of the toilet bowl, the rim area including a flange (a) defining an opening (a’); and a nozzle system (generally at B), comprising: a nozzle (B) having a first end (C) configured to be fluidly coupled to a water supply conduit and a second end fluidly coupled to the rim area (fig. 2), the second end defining an outlet formed at a compound angle (note angle of nozzle outlet in fig. 1 for first angle, and note axis x in fig. 1 for second angle) directed toward the curved wall of the rim (fig. 2) and downward (fig. 1). Maddock shows the nozzle permanently attached to the bowl opening and thus fails to show a connector assembly that detachably couples the nozzle to the flange such that the nozzle extends through the opening. Attention is turned to Tomita which shows including a connector assembly (10) for detachably coupling a nozzle assembly (14) through an opening (1g) in a flange of a toilet (1). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the assembly of Maddock to include a connector assembly that detachably couples the nozzle to the flange such that the nozzle extends through the opening to allow a user to selectively remove the nozzle for cleaning and repairs. 
Regarding claim 2, Maddock shows the outlet forms a first oblique angle relative to a first reference line that is normal to a central axis of the nozzle and is directed toward the curved wall of the rim (note annotated fig. below).

    PNG
    media_image1.png
    303
    460
    media_image1.png
    Greyscale

Regarding claim 3, Maddock shows wherein the outlet forms a second oblique angle relative to a second reference line that is normal to both the central axis and the first reference line and is directed downward (note annotated figs. above regarding claim 2 and below).

    PNG
    media_image2.png
    244
    520
    media_image2.png
    Greyscale

Regarding claim 5, under the modification in view of Tomita, the angular position of the modified nozzle of Maddock is capable of being adjusted without removing the nozzle from the connector assembly since a user could rotate the nozzle within the opening before threadingly securing the nozzle.
Regarding claim 8, under the modification in view of Tomita, Tomita shows the connector assembly has a support member (11), a retaining body (11b) integrally formed with the support member (11) and coupled to the toilet body, and a sealing member (15) between the support member and a flange (11a) for sealingly engaging the support member, the flange, and a nozzle (14).
Regarding claim 10, under the modification in view of Tomita, Tomita shows the connector assembly comprises a sealing member (15) positioned around a portion of the nozzle at the opening (1g), and a nut (17) coupled to the nozzle in front of the opening (1g), and wherein the sealing member is configured to expand in a radial direction toward the flange (11a) in response to tightening the nut (fig. 5).
Regarding claim 11, Maddock shows a nozzle system comprising: a nozzle (B) comprising a cylindrical outer wall defining a flow passage (see cross-section of fig. 2), the cylindrical outer wall having a first end (C) configured to fluidly couple the nozzle to a water supply conduit and a second end configured to fluidly couple to a rim area (a) of a toilet body (A), the second end defining an outlet formed at a compound angle note angle of nozzle outlet in fig. 1 for first angle, and note axis x in fig. 1 for second angle) directed toward a curved wall of a rim of the toilet body and downward (fig. 1). Maddock shows the nozzle permanently attached to the bowl opening and thus fails to show a connector assembly configured to detachably couple the nozzle to a flange of the toilet body. Attention is turned to Tomita which shows including a connector assembly (10) for detachably coupling a nozzle assembly (14) through an opening (1g) in a flange of a toilet (1). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the assembly of Maddock to include a connector assembly that detachably couples the nozzle to the flange such that the nozzle extends through the opening to allow a user to selectively remove the nozzle for cleaning and repairs. 
Regarding claim 12, Maddock shows the outlet forms a first oblique angle relative to a first reference line that is normal to a central axis of the nozzle and is directed toward the curved wall of the rim (note annotated fig. above regarding claim 2).
Regarding claim 13, Maddock shows wherein the outlet forms a second oblique angle relative to a second reference line that is normal to both the central axis and the first reference line and is directed downward (note annotated figs. above regarding claims 2 and 3).
Regarding claim 14, under the modification in view of Tomita, the angular position of the modified nozzle of Maddock is capable of being adjusted without removing the nozzle from the connector assembly since a user could rotate the nozzle within the opening before threadingly securing the nozzle.
Regarding claim 16, under the modification in view of Tomita, Tomita shows the connector assembly has a support member (11), a retaining body (11b) integrally formed with the support member (11) and coupled to the toilet body, and a sealing member (15) between the support member and a flange (11a) for sealingly engaging the support member, the flange, and a nozzle (14).
Regarding claim 18, Maddock shows a toilet assembly (fig. 1) comprising a toilet body defining: a toilet bowl (A); a rim area (near a) disposed along an upper edge of the toilet bowl, the rim area including a flange (a) defining an opening (a’); and a nozzle system (generally at B), comprising: a nozzle (B) having a first end (C) fluidly coupled to a water supply conduit and a second end fluidly coupled to the rim area (fig. 2), the second end defining an outlet formed at a compound angle (note angle of nozzle outlet in fig. 1 for first angle, and note axis x in fig. 1 for second angle) directed toward the curved wall of the rim (fig. 2) and downward (fig. 1). Maddock shows the nozzle permanently attached to the bowl opening and thus fails to show a connector assembly that couples the nozzle to the flange such that the nozzle extends through the opening, the connector assembly configured such that an angular position of the nozzle is adjustable without removing the nozzle from the connector assembly. Attention is turned to Tomita which shows including a connector assembly (10) for detachably coupling a nozzle assembly (14) through an opening (1g) in a flange of a toilet (1). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the assembly of Maddock to include a connector assembly that detachably couples the nozzle to the flange such that the nozzle extends through the opening to allow a user to selectively remove the nozzle for cleaning and repairs. Under the modification in view of Tomita, the angular position of the modified nozzle of Maddock is capable of being adjusted without removing the nozzle from the connector assembly since a user could rotate the nozzle within the opening before threadingly securing the nozzle.
Regarding claim 20, under the modification in view of Tomita, Tomita shows the connector assembly comprises a sealing member (15) positioned around a portion of the nozzle at the opening (1g), and a nut (17) coupled to the nozzle in front of the opening (1g), and wherein the sealing member is configured to expand in a radial direction toward the flange (11a) in response to tightening the nut (fig. 5).
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddock and Tomita as applied to claim 1 above, and further in view of US Patent 2018/0155912 (hereinafter Kashirajima).
Regarding claims 6 and 15, the combination of Maddock and Tomita shows all in the instant invention as claimed as set forth above including the nozzle comprises a cylindrical outer wall defining a flow passage (see cross-section of nozzle in fig. 2) but fails to show the nozzle second end is flared in at least one direction with respect to the first end such that dimension of the flow passage at the second end is greater than a dimension of the flow passage at the first end. Attention is turned to Kashirajima which shows configuring a nozzle such that the nozzle second end is flared in at least one direction with respect to the first end such that dimension of the flow passage at the second end is greater than a dimension of the flow passage at the first end (note annotated fig. below). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the nozzle of Maddock to be configured such that the nozzle second end is flared in at least one direction with respect to the first end such that dimension of the flow passage at the second end is greater than a dimension of the flow passage at the first end to enable a larger spray pattern to distribute more cleaning water across a larger surface area as evidenced by the teachings of Kashirajima.

    PNG
    media_image3.png
    198
    465
    media_image3.png
    Greyscale

Claim(s) 9, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddock and Tomita as applied to claims 1, 11, and 18 above, and further in view of US Patent Application Publication 2005/0121905 (hereinafter Pecchioli).
Regarding claims 9, 17 and 19, Maddock as modified by Tomita shows the connector assembly comprises: a connector body defining a hollow passage, wherein the nozzle extends through at least a portion of the hollow passage (fig. 5); but fails to show a spherical ferrule engaged with the nozzle and the connector body at an end of the connector body. Attention is turned to Pecchioli which shows a connector body defining a hollow passage with a nozzle (112) extending through a portion of the hollow passage, and a spherical ferrule (118) engaged with the nozzle and the connector body at an end of the connector body to allow for adjustment of the nozzle with respect to the wall to which it extends through. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the connector assembly of Maddock as modified by Tomita to have a connector body defining a hollow passage, wherein the nozzle extends through at least a portion of the hollow passage; and a spherical ferrule engaged with the nozzle and the connector body at an end of the connector body to allow for adjustment of the nozzle as evidenced by the teachings of Pecchioli mentioned above.
Allowable Subject Matter
Claim 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754